Title: To John Adams from Louisa Catherine Johnson Adams, 8 December 1818
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					My dear Father
					Washington 13 December 1818
				
				Mr. Adams yesterday received a Letter from you in which you are so kind as to send me a permission to write you confidentially as I used to do the last winter—Nothing but the fear of appearing obtrusive could have prevented my writing you sooner, and having obtained the permission to pursue the old form I will continue my journal writing according to the feelings of the moment; soliciting at the same time your advice as it regards my conduct in cases, which though to you they may appear trifling, are to me of the utmost importance in the situation my husband now fills. Since the Session of Congress has began I have been informed in a variety of ways that the retirement in which Mr. A. has lived and proposed to live, during the winter, had occasioned general dissatisfaction, more particularly among those who please to style themselves his friends, and that it was said as a publick man he had duties to attend to which ought not to be affected by private circumstances—that he would seriously injure himself, as the Members of Congress had complained last winter that he was cold and unsocial and did not open enough in conversation &ca that he might serve the publick and himself better than by remaining all the time in his Closet for which few people thanked him &ca &ca. The perpetual repetition of these complaints induced me to tell him how matters stood, and to advise him to appear occasionally in publick and it is on this point that I wish your opinion—We were invited to the Christening of Mr. Bagots child with the other heads of Department merely as Spectators; and immediately a Story was made up of Mr. A——s being invited by the Prince Regent to stand proxy for him, and such an alarm was spread abroad that one really would have supposed that the Prince and a large army at his heels,  was already landed in the Country, and actually in possession of the whole Continent—and this panic reached the highest branches of the Executive and obliged us to reject the invitation already rejected accepted, and to withdraw ourselves from a ceremony to which all the other members of the Administration made a point of going—Is it possible my dear Sir that people can be so absurd ridiculous as to suffer such absurdities to influence their conduct in any degree?—Do they not by betraying fear or uneasiness at falsehoods so glaring encourage and point the shaft which is aimed at their peace? In my belief if a man acts from the pure impulse of conscious rectitude and firm integrity, if he will treat the mean and barefaced attacks of his enemies with silent indifference, if he will stand firm in his principles—he may defy the world; and he will find the sense of the nation in his favour spite of all the base intrigues of pretended friends, and open mouthed enemies—and if such sentiments do not sustain him in a publick situation, it is not worth holding, for it ceases to be a post of honour— Since Congress have assembled the principle question out of Doors has been ettiquette, which really wears quite a threatening aspect—I unfortunately involved myself in it last winter and became unconsciously as to consequences a principle Actress in this great Farce—I cannot retract without having motives imputed to me, which would degrade me in my own eyes—I therefore keep my stand quietly, having Mr. A——s sanction who is in the same predicament, and patiently look on till the heat of the battle is over—publick business has hitherto excited little or no interest, and Foreigners and Natives are all in arms on this great question, which is rappidly drawing to a crisis—I shall really think I have rendered an essential service to the nation If I am the cause of establishing such a decent and regular system as will enable people to go on smoothly in future; and on this account I recommended to the Speaker last winter to make a law upon the subject and let it go through the two houses—8th December—Two of the Servants we brought from England with us were this evening married in our presence by Mr. McCormick of the episcopal church first and afterwards by Mr. Mathews of the Roman Catholick Antoine being of the latter religion and Ellen of the former the Wedding was perfectly private and quiet—the ceremonies nearly the same—the Bride looked very pretty and the Bridegroom very happy—9th. We went to the Drawing room it being the first time of our going out—it was very crowded and I was very graciously received by all my acquaintance of last winter Mrs. Monroe looked beautiful she has grown fat and her health is perfectly restored—The circle very brilliant had no opportunity of speaking to the President all the evening—Major Jackson of Philadelphia was there he is grown very old and very deaf met also Genl. Stevens and Capt Warrington—The new Carpet was the theme of general admiration and is very elegant—We left the Drawing Room early Mr & Mrs. Smith and Mr Adams being with me—10 At a small party at Mrs. Middletons having declined an invitation to a large Ball a Com Porters The company consisted of the Foreign Ministers and two or three Members of Congress and their Ladies from New York with Mr. Otis Mr. Mason and a few others—music and some waltzing11 Nothing occurred during this day but some talk of Genl Jackson’s affairs in Congress which is likely to produce a great sensation—In the evening William Smith came and sat a half an hour—Believe me with the utmost respect and affection dear Sir your dutiful Daughter.
				
					L. C Adams
				
				
					Love to Louisa—
				
			